In The
                      Court of Appeals
        Sixth Appellate District of Texas at Texarkana


                           No. 06-13-00049-CV




IN THE MATTER OF THE MARRIAGE OF CHRISTINE RUTH SLANKER AND TED
     EUGENE SLANKER, JR., AND IN THE INTEREST OF T.L.S., A CHILD




                 On Appeal from the County Court at Law
                         Lamar County, Texas
                         Trial Court No. 77863




                Before Morriss, C.J., Carter and Moseley, JJ.
                                              O R D E R

           All Texas courts are responsible for encouraging the peaceable resolution of disputes and

the early settlement of pending litigation through voluntary settlement procedures. See TEX. CIV.

PRAC. & REM. CODE ANN. §§ 154.002–.003 (West 2011) (public policy favors alternative

dispute resolution). Mediation provides one such forum through which parties may achieve early

settlement. See TEX. CIV. PRAC. & REM. CODE ANN. § 154.023 (West 2011). We have been

notified by counsel for both parties to this appeal that they believe mediation may be of value in

this case. 1 In accordance with our obligation under Section 154.003, we refer this case and the

parties to mediation. See TEX. CIV. PRAC. & REM. CODE ANN. § 154.021 (West 2011) (court’s

referral authority).

           We enclose a list of mediators 2 for review by counsel. One purpose of mediation is to

abbreviate the length of the appellate process. Accordingly, within ten days of the date of this

order, counsel shall seek to agree on one of these individuals, contact him or her to proceed with

the mediation, and immediately inform this Court of their chosen mediator or of their inability to

agree on a mediator (in which case we will appoint one). See TEX. CIV. PRAC. & REM. CODE

ANN. § 154.051 (West 2011) (court’s authority to appoint mediator). The parties and mediator

shall arrange a date and a location for the mediation. The parties and their counsel shall attend

this dispute resolution process at the time and on the date scheduled.



1
    See TEX. CIV. PRAC. & REM. CODE ANN. § 154.022(b) (West 2011) (parties may object to mediation referral).
2
 Each of them has extensive legal training and experience evidencing the ability to execute the duties of a mediator.
See TEX. CIV. PRAC. & REM. CODE ANN. § 154.052(c) (West 2011).

                                                          2
        If a party believes a different form of alternative dispute resolution other than mediation

would be more appropriate, that party may, within seven days of this order, file a motion seeking

that form of alternative dispute resolution.         See TEX. CIV. PRAC. & REM. CODE ANN.

§ 154.021(b).

        Any objection regarding this order shall be filed within ten calendar days from the date of

the order. The mediation shall be completed by no later than July 3, 2013. No later than seven

calendar days following the mediation, the parties shall deliver a report to this Court regarding

the results of the mediation.

        Fees for the mediation are to be agreed on by the parties and the mediator and shall be

divided and borne equally by the parties unless agreed otherwise. Fees shall be paid by the

parties directly to the mediator. Unless otherwise agreed, such fees shall be taxed as costs on

approval of this Court. See TEX. CIV. PRAC. & REM. CODE ANN. § 154.054(b) (West 2011).

        The current appellate timetables are hereby suspended pending the occurrence of one of

the following: (1) receipt by this Court of notice of a successful mediation, (2) receipt by this

Court of notice of an unsuccessful mediation, or (3) receipt by this Court of no notice by July 10,

2013.

        To facilitate mediation, we internally abate this appeal until this Court receives notice of

either a successful or unsuccessful mediation or until July 10, 2013, whichever occurs first. The

abatement will lift on that date, and the appellate timetables will resume.




                                                 3
      IT IS SO ORDERED.

                          BY THE COURT

Date: June 4, 2013




                          4